DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on November 21, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 21, 2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a processor configured to define the first subset…and the second subset…based upon a received charge current, a threshold, and a level of hysteresis" in lines 8-10. It is unclear from the claim if the first subset and the second subset are both defined using the same received charge current, threshold, and level of hysteresis, or if each charging coil of the plurality of charging coils is defined as being part of either the first subset of the plurality of charging coils or the second subset of the plurality of charging coils based on a received charge current, threshold, and level of hysteresis that is unique for each coil. 
Claim 2 recites the limitation "a corresponding implantable device" in lines 1-2. It is unclear to what the implantable device corresponds. Does the implantable device correspond to the device for remote charging or correspond to the threshold?
Claim 3 recites the limitation "a particular corresponding implantable device" in line 2. It is unclear to what the particular implantable device corresponds. Does the particular implantable device correspond to the device for remote charging or correspond to the threshold? Furthermore, it is unclear how the inclusion of the word “particular” modifies what is claimed. How does a “particular” implantable device different from an implantable device?
Claim 7 recites the limitation "a processor configured to define the first subset…and the second subset…based upon a received charge current, a threshold, and a level of hysteresis" in lines 11-13. It is unclear from the claim if the first subset and the second subset are both defined using the same received charge current, threshold, and level of hysteresis, or if each charging coil of the plurality of charging coils is defined as being part of either the first subset of the plurality of charging coils or the second subset of the plurality of charging coils based on a received charge current, threshold, and level of hysteresis that is unique for each coil. 
Claim 7 recites the limitation "the processor is configured to select the first subset…and the second subset…based upon the depth and the angle of orientation" in lines 14-16. It is unclear how “selecting” differs from “defining” previously recited in the claim. Furthermore, it is unclear if both the first and second subsets are always selected or if the claim intends to select either the first or the second subset based upon the depth and angle of orientation (i.e. the first subset is selected at depth X and angle A and the second subset is selected at depth Y and angle B). 
Claim 8 recites the limitation "the threshold is preset based upon the implantable device" in lines 1-2. It is unclear from the claim what is meant by “based upon the implantable device”. 
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemdiasov et al. (U.S. 2019/0379232) discloses a wearable device for wirelessly charging a chargeable device including a plurality of coils 103-1-103-8  and a control unit 105 (see Figure 1) and Baarman et al. (U.S. 2010/0259217) discloses an inductive wireless power system using an array of coils which are selectable (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792